The only question presented to this court by the petition and brief relates to the ruling of the trial court on the admissibility of certain evidence. We find no decision or treatment by the Court of Appeals, in its opinion, of this question, and cannot therefore review said court under the present proceeding upon a question of law. If, as counsel suggest, the question was argued and insisted upon in said court, it should have been so treated as to enable the defendant to present the question to this court. But, as such was not done, the mere general statement by the Court of Appeals, "We see nowhere prejudicial error," not sufficient to call upon this court to pass on a legal question not discussed or treated by the Court of Appeals.
Writ denied.
GARDNER, BOULDIN, and FOSTER, JJ., concur.